DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on August 1, 2022 has been entered.
The amendment of claims  1 and 30, cancellation of claims 1-8, 13-20, 31, and 34, and addition of claims 35-36 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) and Double Patenting rejections have been withdrawn.

Allowable Subject Matter
Claims 9-12, 21-30, 32-33, are 35-36 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has resolved all of the 35 U.S.C. 112(b) issues and incorporated allowable subject matter with the independent claims. The examiner’s statement of reasons for indicating allowable subject matter was also included in the previous Office action mailed on July 7, 2022 (see pages 4-5).
In summary, the prior art of record teaches that it was known to create patient-specific orthopedic implants. However, the prior art, alone or in combination, does not appear to teach or suggest that the mechanical axis of the knee joint is determined based on the high-resolution knee-joint scan, hip rotation center, and ankle rotation center and creating a 2D model based on the determined mechanical axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667